Case 1:17-cv-00374-LPS Document 745 Filed 09/14/20 Page 1 of 3 PagelD #: 17839

UNITED STATES COURT OF APPEALS

   

be: me: FOR THE FEDERAL CIRCUIT
oN mre = 717 MADISON PLACE, N.W.
ina y W WASHINGTON, D.C. 20439
PETER R. MARKSTEINER CLERK’S OFFICE
CLERK OF COURT 202-275-8000

September 14, 2020

NOTICE OF DOCKETING

Federal Circuit Docket No.: 2020-2258

Federal Circuit Short Title: Bristol-Myers Squibb Company v. Aurobindo Pharma
USA Inc.

Date of Docketing: September 14, 2020

Originating Tribunal: United States District Court for the District of Delaware
Originating Case No.: 1:17-cv-00374-LPS, 1:17-cv-00380-LPS

Appellants: Sunshine Lake Pharma Co. Ltd., HEC Pharm USA Inc.

A notice of appeal has been filed and assigned the above Federal Circuit case number.
The court's official caption is included as an attachment to this notice. Unless otherwise
noted in the court's rules, the assigned docket number and official caption or short title
must be included on all documents filed with this Court. It is the responsibility of all
parties to review the Rules for critical due dates. The assigned deputy clerk is noted
below and all case questions should be directed to the Case Management section at (202)
275-8055.

The following documents are due within 14 days of this notice:

e Entry of Appearance or Notice of Unrepresented Person Appearance. (Fed. Cir. R.
47.3.)

e Certificate of Interest. (Fed. Cir. R. 47.4; not required for unrepresented and
federal government parties unless disclosing information under Fed. Cir. R.
47.4(a)(6))

e Docketing Statement. Note: The Docketing Statement is due in 30 days if the
United States or its officer or agency is a party in the appeal. (Fed. Cir. R. 33.1 and
the Mediation Guidelines; no docketing statement is required in cases with an
unrepresented party)

e Statement Concerning Discrimination in MSPB or arbitrator cases. (Fed. Cir. R.
15(c); completed by petitioner only)

 
Case 1:17-cv-00374-LPS Document 745 Filed 09/14/20 Page 2 of 3 PagelD #: 17840

PARTY FILING AND CONTACT INFORMATION: Each counsel representing a party
must be a member of the court's bar and registered for the court's electronic filing
system. Fed. Cir. R. 25(a). Attorneys whose contact information has changed must make
all changes through their PACER service center profile and file an amended Entry of
Appearance.

Unrepresented parties must submit documents intended for filing to the court in paper.
Unrepresented parties changing contact information must submit an amended Notice of
Unrepresented Person Appearance with the new contact information. Unrepresented
parties registered to receive notices of docket activity must also update their PACER
service center profile.

OFFICIAL CAPTION: The court's official caption is attached and reflects the lower
tribunal's caption pursuant to Fed. R. App. P. 12(a), 15(a), and 21(a). Please review the
caption carefully and promptly advise this court in writing of any improper or inaccurate
designations.

/s/ Peter R. Marksteiner
Peter R. Marksteiner
Clerk of Court

 

By: K. Heidrick, Deputy Clerk
Attachments:

e Official caption

e Paper Copies of General Information and Forms (to unrepresented parties only):

General Information and Overview of a Case in the Federal Circuit

Notice of Unrepresented Person Appearance

Informal Brief

Informal Reply Brief (to be completed only after receiving the opposing

party's response brief)

o Motion and Affidavit for Leave to Proceed in Forma Pauperis (only to filers
owing the docketing fee)

o Supplemental in Forma Pauperis Form for Prisoners (only to filers in a
correctional institution)

o Statement Concerning Discrimination (only to petitioners in MSPB or
arbitrator case)

 

 

o 0 0 0

ee: United States District Court for the District of Delaware
Case 1:17-cv-00374-LPS Document 745 Filed 09/14/20 Page 3 of 3 PagelD #: 17841

Official Caption

BRISTOL-MYERS SQUIBB COMPANY, PFIZER INC.,
Plaintiffs-Appellees

Vv.

AUROBINDO PHARMA USA INC., UNICHEM LABORATORIES, LTD.,

ACCORD HEALTHCARE INC., SIGMAPHARM LABORATORIES, LLC,
Defendants

SUNSHINE LAKE PHARMA CO. LTD., HEC PHARM USA INC.,
Defendants-Appellants

Short Caption

Bristol-Myers Squibb Company v. Aurobindo Pharma USA Inc.
